Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 1, 2014                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  149229(42)                                                                                               Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
                                                                                                                      Justices
  WILLIAM LUCKETT, IV, a Minor, by his
  Next Friends, BEVERLY LUCKETT and
  WILLIAM LUCKETT,
               Plaintiffs-Appellees,
                                                                    SC: 149229
  v                                                                 COA: 313280
                                                                    Macomb CC: 2010-004265-NI
  RICK KITTELL,
            Defendant-Appellant,
  and

  SOUTH MACOMB DISPOSAL AUTHORITY,
  a/k/a SOUTH MACOMB SANITARY DISTRICT,
  SOUTHEAST MACOMB SANITARY DISTRICT,
  a/k/a SOUTH MACOMB SANITARY DISTRICT,
  and PATRICK O’CONNELL,
             Defendants-Appellees.
  __________________________________________/

          On order of the Chief Justice, the motion of the Michigan Municipal League, the
  Michigan Townships Association, and the Public Corporation Law Section of the State
  Bar of Michigan to participate as amicus curiae is GRANTED. The amicus brief
  submitted on June 26, 2014, in support of the application for leave to appeal is accepted
  for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                    July 1, 2014
                                                                               Clerk